Per Curiam.
Suit upon a note by an alleged indorsee of the payee. The original payee was not made a party. Demurrer for this cause, and also because the complaint did not state sufficient facts, overruled, and exception taken.
The complaint alleges an assignment of the note by indorsement, but no copy of any indorsement accompanied the copy of the note, or appeared any where in the record.
If the plaintiff claimed the right to sue the maker without joining the assignor as a defendant, it was bis duty to show such right. That right, could only be shown by showing an indorsement, which indorsement would he a written contract; and being a part of the foundation of the indorsee’s right of action against the maker alone, should be set out, by copy, in the complaint. See Farnsworth v. Drake, 11 Ind. 101.
The judgment is reversed, with costs. Cause remanded, &c.